DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/495,691 was filed on 10/6/2021.
Claims 1-20 are subject to examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because states “a computer readable medium storing specific computer-executable instructions….”.  The claim is drawn to “computer readable medium”.  The specification of the current application in paragraph 129 states that “…any other medium which can be used to transmit the desired information and which can be accessed by computing  system”.  This means, the medium can be carry signals including transitory signals. Therefore, the claim as whole covers both transitory and non-transitory medium.  A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture or composition of matter).
With respect to claim 17-20, they recite similar computer readable medium, therefore rejected under same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-10, 13-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. U.S. Patent # 11,074,559 (hereinafter Batra) in view of Fuji et al. U.S. Patent Publication # 20150040187 (hereinafter Fuji)
With respect to claim 1, Batra teaches a method comprising: 
establishing a control plane of a managed service provider (MSP) (i.e. cloud computing platform) in a first tenancy (Fig. 1 element 110) of a cloud environment (Fig. 1 element 100), and a first access plane of the MSP in a second tenancy (i.e. payment adapters/providers) of the cloud environment (column 17 lines 32-56) , wherein the control plane is configured to manage a plurality of services (i.e. payments platforms) offered by the MSP to a first host machine (i.e. clients) included in the second tenancy of the cloud environment (column 17 lines 58-67)(column 18 lines 1-5); 
transmitting a first request from the control plane of the MSP in the first tenancy to the first access plane of the MSP in the second tenancy (column  22 lines 37-47) wherein the first request is forwarded by the first access plane of the MSP to the first host machine (column 22 lines 47-62), and corresponds to a service utilized by the first host machine and managed by the control plane of the MSP (column 22 lines 37-62); and
 responsive to the first request being validated (column 29 lines 37-41).
Batra does not explicitly teach modifying a first state of the first host machine in the second tenancy based on the first request .
Fuji teaches responsive to the first request being validated, modifying a first state of the first host machine in the second tenancy based on the first request (Paragraph 111-112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fuji’s teaching in Batra’s teaching to come up with modifying a first state of the host machine in the second tenancy based on the request.  The motivation for doing so would be to allow successful access to the customer on the host machine once the request is valid with successful registration.
With respect to claim 2, Batra and Fuji the method of claim 1, but Batra further teaches wherein the first access plane includes a first gateway (column 17 lines 48-57), and the first request is transmitted from the control plane of the MSP in the first tenancy to the first gateway in the second tenancy, and wherein the second tenancy is different than the first tenancy (column 22 lines 37-62)
With respect to claim 5, Batra and Fuji teaches the method of claim 1, but Batra further teaches wherein prior to the transmitting of the first request, the method comprises: 42Attorney Docket No.: 088325- 1238549 (289400US) ORC21133851-US-NPR (IaaS #262) obtaining, by the control plane of the MSP, a pair of codes assigned to the first host machine, the pair of codes including a first code assigned to the first host machine (column 20 lines 37-55) and a second code assigned to a region of the cloud environment hosting the second tenancy (column 24 lines 42-67); and incorporating the pair of codes in the first request (column 24 lines 42-67)
With respect to claim 6, Batra and Fuji teaches the method of claim 1, but Fuji further teaches wherein modifying the first state of the first host machine includes updating, one or more operational parameters of the first host machine  (Paragraph 111-112)
With respect to claim 7, Batra and Fuji teaches the method of claim 1, but Batra further teaches further comprising: responsive to the first request not being validated, logging by the control plane of the MSP, a failure of the first request (column 19 lines 9-30) (column 32 lines 56-65)
With respect to claim 8, Batra and Fuji teaches the method of claim 1, but Batra further teaches further comprising: establishing a second access plane of the MSP in a third tenancy of the cloud environment (column 17 lines 32-56), the second access plane including a second gateway, the third tenancy and the second tenancy co- residing in a region of the cloud environment (column 17 lines 58-67)(column 18 lines 1-5); sending a second request from the control plane in the first tenancy to a second host machine included in the third tenancy via the second gateway (column  22 lines 37-47); and 
responsive to the second request being validated (column 29 lines 37-41).
Batra does not explicitly teach modifying a second state of the first host machine in the second tenancy based on the second request .
Fuji teaches responsive to the second request being validated, modifying a second state of the second host machine in the second tenancy based on the second request (Paragraph 111-112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fuji’s teaching in Batra’s teaching to come up with modifying a second state of the host machine in the second tenancy based on the request.  The motivation for doing so would be to allow successful access to the customer on the host machine once the request is valid with successful registration.
With respect to claims 9-10, 13-15 respectively, they recite similar limitation as claims 1-2, 5-7 respectively, therefore rejected under same basis.
With respect to claims 16-17, 20 respectively, they recite similar limitation as claims 1-2, 6 respectively, therefore rejected under same basis.
Claim(s) 3-4,11-12,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. U.S. Patent # 11,074,559 (hereinafter Batra) in view of Fuji et al. U.S. Patent Publication # 20150040187 (hereinafter Fuji) further in view of Guigli et al. U.S. Patent # 10,009,443 (hereinafter Guigli)
With respect to claim 3, Batra and Fuji the method of claim 2, but Batra further teaches further comprising: forwarding the first request by the first gateway in the second tenancy to the first host machine included in a data plane in the second tenancy (column 22 lines 37-62)
Batra and Fuji fails to teach configuring the first gateway by assigning a global unique IP address to the first gateway.
Guigli teaches configuring the first gateway by assigning a global unique IP address to the first gateway (column 11 lines 6-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Guigli’s teaching in Batra and Fuji’s teaching to come up with configuring the first gateway by assigning a global unique IP address to the first gateway.  The motivation for doing so would be to ensuring secure IP address conflict-free distribution of network services by the cloud service provider to each tenant.
With respect to claim 4, Guigli teaches the method of claim 3, wherein the first host machine validates the first request by verifying whether the first request includes the global unique IP address assigned to the first gateway (column 11 lines 21-57).
With respect to claims 11-12 respectively, they recite similar limitation as claims 3-4 respectively, therefore rejected under same basis.
With respect to claims 18-19 respectively, they recite similar limitation as claims 3-4 respectively, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Sahoo et al. U.S. Patent Publication # 2019/0097838 which in Paragraph 49 teaches to allow a gateway to connect to a managed service provider as well as plurality of customer tenant VCN.
B). Murao et al. U.S. Patent Publication # 2020/0349569 which in Paragraph 75 teaches transaction request based on a unique ID, IP address or access token and gateway may be configured to verify the authorization based on IP address.
C). Kempf et al. U.S. Patent Publication # 2019/0085709.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453